 In the Matter of LIGHT METALS CORPORATION, EMPLOYERandLOCAL 415,INDUSTRIAL WORKERS UNION, UPHOLSTERERS INTERNATIONAL UNIONOF NORTH AMERICA, AFL, PETITIONERCase No. 7-R-2 33.Decided January 00, 194.7Mr. Stephen F. Dunn,of Grand Rapids, Mich., for the Employer.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Petitioner.Messrs. Maurice SugarandMorton A. Eden,of Detroit, Mich., andMr. Harry Weinstock,of New York City, for the Intervenor.Mr. Henry W. de Kozmian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at GrandRapids, Michigan, on October 24, 1946, before Harold A. Cranefield,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLight Metals Corporation is a Michigan corporation engaged inextruding and fabricating aluminum at its plant in Grand Rapids,Michigan.During the representative first 6 months of 1946 the Em-ployer purchased raw materials valued in excess of $15,000, of whichapproximately 50 percent was shipped to the Employer from pointsoutside the State of Michigan.During the same period the Employersold products valued in excess of $100,000, of which approximately 75percent was shipped by the Employer to points outside the State ofMichigan.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L. R. B., No. 40.214A LIGHT METALS CORPORATIONII.THE ORGANIZATIONS INVOLVED215The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Local 415, United Furniture Workers of America, herein calledthe Intervenor, is a labor organization affiliated with the Congress ofIndustrialOrganizations, claiming to represent employees of theEmployer.IIII.THEQUESTIONCONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn substantial accordance with the stipulation of the parties, wefind that all production and maintenance employees of the Employer'splant in Grand Rapids, Michigan, excluding office and clerical em-ployees, superintendents, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.2'On January 10, 1946, the Employer and the Intervenor executed a contract whichprovided that it was to remain in effect until January 10, 1947, and from year to yearthereafter in the absence of notice of a desire to change or terminate given by either party30 days prior to January 10, 1947, or any subsequent anniversary date.The 1946 agree-ment has not been raised as a bar to an election2The Intervenor urged that no election be directed until the Board disposes of unfairlabor practice charges filed by the Intervenor against the Employer (Case No 7-C-1663)Since the Regional Director has refused to issue a complaint based on these charges, andthe Board has sustained the Regional Director's action, we see no reason to delay a deter-mination of representatives. 216DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Light Metals Corporation,Grand Rapids, Michigan, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding 'the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who jjresentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether they desire to be represented by Local 415, Industrial WorkersUnion, UpholsterersInternationalUnion of North America, AFL,or by Local 415, United Furniture Workers of America, CIO, forthe purposes of collective bargaining, or by neither.A